—Appeal from a judgment of the County Court of Chemung County (Buckley, *788J.), rendered May 8, 2000, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 4V2 to 9 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record, defense counsel’s brief and defendant’s pro se submission reveals the existence of various potential nonfrivolous issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650), including whether defendant received effective assistance of counsel and whether County Court properly denied his motion to withdraw his guilty plea. Defense counsel’s application to be relieved of his assignment is, accordingly, granted and new counsel will be assigned to address any issues that the record may disclose (see, People v Stokes, 95 NY2d 633; People v Cruwys, supra).
Mercure, J. P., Crew III, Peters, Mugglin and Rose, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.